DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 19, 2022 has been entered.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, 9, 11, 12, 16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tseng et al., US Pub. 2014/0049357 in view of McConnell et al., US Pub. 2013/0284501.
Regarding claims 1, 11 and 18, Tseng teaches a protection device assembly (PTC; paragraph 0011) and a method of forming the PTC device, comprising:
a protection component 11 (PTC layer);
a first electrode layer 14 positioned directly atop a first main side 112 of the protection component;
a second electrode layer 12, 13 in direct contact with a second main side 111 of the protection component;
a first insulation layer 17 disposed over the first electrode layer 14 and a second insulation layer 16 disposed over the second electrode layer; and
a solder in direct contact with only the second insulation layer and the second electrode layer (the first and second electrodes 12, 13 are soldered onto a circuit board; see paragraphs 0014 and 0057), wherein the second electrode layer includes a first section 12 separated from a second section 13 by a gap, and wherein the first and second sections of the second electrode layer comprise:
a first portion 121 extending horizontally along the second main side 111 of the protection component 11; and 
a second portion 122 extend perpendicularly from the first portion 121, wherein the second portion passes through the second insulation layer 16 and directly contacts only the solder, the first section, and the second insulation layer.
	Tseng teaches the claimed invention except for use of a solder pad.   
	McConnell teaches using solder pad (see paragraph 0059) formed by solder mask technique (solder masking is also taught by Tseng; see paragraph 0014 of Tseng).  McConnell teaches that forming solder pad by masking allows for selectively defining, strategically locating, and mating contact regions of a device to a board.  This minimizes solder migration into undesired areas during surface mounting.  McConnell further, teaches that solder pad is formed by printing (paragraph 0060) for the purpose of surface mounting and/or connection to a connection pad.  
	It would have been obvious to one skilled in the art before the effective filing date of the current invention to have combined the teachings of McConnell with Tseng, since solder pad as taught by McConnell minimizes solder migration into undesired areas during surface mounting.   

Regarding claims 2, 12 and 19, Tseng teaches the protection device assembly, further comprising a second solder (the first and second electrodes 12, 13 are soldered onto a circuit board; see paragraphs 0014 and 0057), wherein the second solder extends over the second insulation layer, and wherein the first and second solder are not in direct contact with the protection component (by use of solder mask; see paragraph 0014.
Regarding claim 3, Tseng teaches the protection device assembly, further comprising a printed circuit board (test circuit board with traces 105 and connection pads 103, 104; see paragraph 0057), wherein the first and second solder pads are connected to the printed circuit board by a solder.
Regarding claim 7, Tseng teaches the protection device assembly, wherein the first electrode width (electrode 14; see figure 2), in a horizontal direction, is approximately equal to a width of the protection component 11, in the horizontal direction.
Regarding claims 9, 16 and 20, Tseng teaches the protection device assembly, wherein the first insulation layer 17 and the second insulation layer 16 form an encapsulation covering surrounding (similar to figure 7D of the current invention) each of: the protection component 11, the first electrode layer 14, and the second electrode layer 12, 13.

Claims 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tseng in view of McConnell as applied to claims 1 and 11 above, and further in view of Tsunoda et al., US Pat. 5,534,843.
Regarding claims 10 and 17, Tseng and McConnell teach the claimed invention except for the encapsulation covering extending over each of: the first main side, the second main side, the end, and the second end.
Tsunoda teaches the encapsulation covering 14 extending over the first main side, the second main side, the end, the second end (see figures 1, 3d, 3e and col. 4, line 66 to col. 5, line 5) for the purpose of covering and/or protecting the PTC from its environment.
It would have been obvious to one skilled in the art before the effective filing of the current invention to have combined the teachings of Tsunoda with Tseng (and McConnell), since coating the first main side, the second main side, the end, the second end of the PTC device protects the PTC from its environment.    
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S LEE whose telephone number is (571)272-1994. The examiner can normally be reached 6AM-2PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KYUNG S. LEE
Primary Examiner
Art Unit 2833



/KYUNG S LEE/Primary Examiner, Art Unit 2833